Citation Nr: 9931574	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's period of active service is 
from March 1969 to February 1972. 


FINDING OF FACT

The veteran has been diagnosed with PTSD related to his 
military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

The threshold question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In this case the veteran asserts, that as a medic and 
ambulance driver during active service in Europe, he 
transported dead bodies from the 225th hospital to Nuremberg 
for shipping to the United States and viewed dead bodies at 
automobile accidents.  This assertion is presumed credible 
for purposes of making a well grounded determination.  The 
reports of May and June 1997 VA psychological and psychiatric 
examinations diagnose PTSD and relate it to the veteran's 
reported inservice experience of transporting dead bodies and 
viewing dead bodies at accidents.  Therefore, there is a 
current clear medical diagnosis of PTSD that is related by 
medical evidence to a presumed credible inservice stressor 
and the veteran's claim for service connection for PTSD is 
well grounded.   


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent the appeal is granted.


REMAND

If the VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98; Doran v. Brown, 10 Vet. 
App. 283 (1994).  It is neither asserted nor shown that the 
veteran engaged in combat with the enemy.

The veteran's DD 214 shows his service specialty was as a 
medical specialist, and his DA 20 shows that he served in 
Europe with the 8th Medical Company as an ambulance orderly 
and ambulance driver.

Since it is neither asserted nor shown that the veteran 
engaged in combat with the enemy the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressors.  See Zarycki, 6 Vet. App. 98; Doran v. 
Brown, 10 Vet. App. 283 (1994).

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Although a February 1997 letter was sent to the veteran, 
reflecting language indicating development under the old 
criteria, requesting specific details, including dates if 
possible, as to when the veteran experienced his reported 
stressors, in light of his testimony as well as his written 
response, in April 1997, indicating that his duties were with 
the 8th Medical Company, 7th Medical Brigade, from September 
or October 1969 to 1972, further investigation appears 
warranted.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be contacted and 
requested to provide as detailed 
information, concerning dates and 
circumstances, as possible regarding any 
accidents and injured people he viewed 
during his service as a ambulance orderly 
and ambulance driver.  He should also be 
requested to identify the specific date 
or time frame that he transported bodies 
from the 225th Station Hospital to 
Nuremberg for transport to the United 
States.  With any information received in 
response to this request, the information 
provided by the veteran during his May 
1998 appeal hearing at the RO, the 
information contained in the veteran's 
April 1997 VA form 21-4138 (Statement in 
Support of Claim) regarding his current 
stressors, and the evidence of record, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and a copy of the veteran's 
DD 214 and DA 20 should be sent to the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification 
of the veteran's claimed stressors.  This 
review is specifically requested to 
include a search for any unit histories 
or operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

2.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for PTSD, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







